Name: Commission Regulation (EEC) No 1735/87 of 19 June 1987 suspending the application of Regulation (EEC) No 1560/78 on notification of the prices of certain varieties of peaches
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 23 . 6 . 87 Official Journal of the European Communities No L 163/41 COMMISSION REGULATION (EEC) No 1735/87 of 19 June 1987 suspending the application of Regulation (EEC) No 1560/78 on notification of the prices of certain varieties of peaches THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 17 ( 1 ) thereof, Whereas Article 17 ( 1 ) of Regulation (EEC) No 1035/72 provides that where, in the case of peaches throughout the marketing year and in the case of pears during the period 1 July to 31 August, the prices of products having the same characteristics as those by reference to which the basic price is fixed cannot be determined for a given representative market on a given day, the Member States are to communicate to the Commission the prices recorded for other products to be defined ; Whereas Commission Regulation (EEC) No 1560/78 (3) defines the varieties of peaches to which reference should be made ; whereas the varieties for the month of June 1987 by reference to which the basic price and the buying-in price of peaches are to be fixed as laid down by Regulation (EEC) No 1 503/87 (4) make it possible to record the prices of peaches on the production markets on a regular basis ; whereas there is, therefore, no further need to define products other than those to which reference is made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The application of Commission Regulation (EEC) No 1560/78 is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal ' of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119 , 8 . 5 . 1986, p. 46 . (3) OJ No L 184, 6 . 7. 1978 , p. 20 . (4) OJ No L 141 , 30 . 5 . 1987, p. 13 .